Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections Pending since the Office Action of 7 October 2020
The objections to the drawings from the previous Office Action is maintained.
The objections to the claims from the previous Office Action are withdrawn in view of Applicant’s amendment.
The 112(b) rejections of the claims from the previous Office Action are withdrawn in view of Applicant’s amendment.

This application is in condition for allowance except for the following formal matters: 

Specification
The substitute specification filed on 12/28/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy);
the statement as to a lack of new matter under 37 CFR 1.125(b) is missing;
A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strikethrough except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive .
The amendment filed on 12/28/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: under “BRIEF DISCRIPTION OF DRAWINGS”, page 6 of the Specification: “Fig.9 A is a partial perspective view of a first yoke belonging to one of the universal joints connecting two adjacent spine sections to one another according to an alternative embodiment”  and page 8 of the Specification: “Alternatively, the first yoke 11 could be a separated part rigidly attached to the end of the spine section 2 with an equivalent result as shown in Fig.9A”. The related portion of the Specification corresponding to the newly added Fig.9A is considered new matter, because it is not clearly the same configuration as shown in the embodiments of Fig.8 and Fig.9, and is even indicated in the specification as an “alternative embodiment”. These newly added portions to the specification should be deleted.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to because according to the instant specification, element 2 is the “spine section” and element 11 is the “first yoke”. However, as indicated in Fig.8 and Fig.9, both numerical references 2 and 11 are referring to the same element “spine section”.  In addition, the specification refers to the “first yoke” as element 11 and the “Second yoke” as element 12. However, Fig.8 and 9 show both first yoke and second yoke as element 12. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
In addition, Fig.9A introduces new matter because it is not clearly the same configuration as shown in the embodiments of Fig.8 and Fig.9, and is even indicated in the specification as an “alternative embodiment”. As such, Applicant is advised to remove the newly added Fig.9A from the drawings. Amendments should be made to the existing Fig.8 and 9 as suggested below:

    PNG
    media_image1.png
    532
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    524
    media_image2.png
    Greyscale

Election/Restrictions
Claims 1-11, 14-19, and 21-23 are in condition for allowance except for the presence of claim 25 directed to the invention of Group II non-elected without traverse.  Accordingly, claim 25 has been cancelled.
Allowable Subject Matter
Claims 1-11, 14-19, and 21-23 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 

A spine 44 having a plurality of spine sections [0043] connected to one another by universal joints (110; Fig.16; [0054]), each spine having a longitudinal rotation axis [0054];
Supporting legs (40; Fig.15) rotatably supporting said spine sections on the ground;
A plurality of brackets (48; Fig.6) attached to each of the spine sections;
A plurality of rib members (78 and 80; Fig.6, [0047]) connected to said brackets; and
At least one solar panel (60; Fig.6) secured to each of said rib members, said at least one solar panel having a solar radiation collecting surface; wherein the rib members together with said solar panels are moveable with respect to the spine sections 44 between a folded position and a deployed position; wherein an auxiliary shaft (106; Fig.16, [0054]) is located between adjacent universal joints 110 connected to adjacent  spine sections, wherein each of said universal joints 110 comprises a cross member.
Gerwing does not specifically teach that the cross member 110 defining perpendicularly crossed first and second spine hinge axes, a first yoke rigidly attached to one end of one of the spine sections and connected to said cross member to rotate about said first spine hinge axis and a second yoke rigidly attached to one end of said auxiliary shaft and connected to the cross member to rotate about said section hinge axis, wherein one of the first and second hinge axes of the cross member of each universal joint is parallel and the other is perpendicular to said solar radiation of the solar panels when the solar tracking assembly is in an intermediate position in which the rib members together with the solar panels are in said folded position and said longitudinal axis of the spine sections is aligned or near to aligned with the auxiliary shaft, thereby each spine sections is foldable at right angles with respect to the auxiliary shaft and the plurality of spine sections are foldable in a zigzag fashion from said intermediate 
Note that the universal joints of Gerwing connecting the spine sections 44 are not arranged for permitting to fold the assembly into a compact storage positon. On the contrary, the spine sections need to be disconnected from one another and the supporting legs to be dismounted for storage and shipping.
	Linke et al. (US 2011/0240006 A1, cited in IDS) a solar tracking system for controlled movement of an array of solar panels 12 comprising a drive shaft 14 which is oriented parallel with the ground and rotatable about a central axis, and including rotatably coupled sections 24 of the drive shaft 14 , wherein the rotatably coupled sections 24 function as a single mechanical drive capable of rotating a large array [0025]. Linke further teaches a U joint (270; Fig.5, [0033]) between two adjacent rotatably sections including a shaft extension 226 and end members 229 which allow articulation of the drive shaft such that rotatably coupled sections may be positioned in a non-linear configuration. However, Link teaches  that the solar panel 12 is position on support 9 and the support is positioned on the rotatably sections. Linke does not specifically teach that the universal joint comprising a cross member defining perpendicularly cross first and second spine hinge axes, wherein one of the first and second spine hinge axes of the cross member of each universal joint is parallel and the other is perpendicular to said solar radiation collection surface of the solar panels when the solar tracking assembly is in an intermediate position in which the rib members together with the solar panels are in said folded position and said longitudinal axis of the spine sections is aligned or near to aligned with the auxiliary shaft, thereby each spine sections is foldable at right angles with respect to the auxiliary shaft and the plurality of spine sections are foldable in a zigzag fashion from said intermediate position into a compact storage positon in which the solar radiation collecting surfaces of the solar panels are arranged in adjacent parallel planes.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726